DETAILED ACTION
Election/Restrictions
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/1/2021.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamagashi et al. (2012/0050398).

Regarding claim 1, Yamagashi teaches an ink-jet printer comprising: 
a base material transport mechanism (fig. 4, item 221) for transporting a base material (fig. 4, item P) along a transport path in a transport direction (see fig. 1); 
at least one ink ejection (fig. 4, item 211) head having a lower surface (fig. 4, surface with item 214) opposed to said transport path over said transport path (compare figs. 1, 4), and an ink ejection port (fig. 4, item 214) open toward said transport path in said lower surface and for ejecting ink toward said transport path (see fig. 4); and 

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamagashi in view of Arimizu et al. (2015/0273835).
 	Regarding claim 8, Yamagashi teaches the ink-jet printer according to claim 1. Yamagashi does not teach an air-permeable filter member positioned in said air flow hole. Arimizu teaches an air permeable filter in an air flow path directed toward a media transport path (Arimizu, see fig. 9C). It would have been obvious to add the filter disclosed by Arimizu to the device disclose by Yamagashi because doing so would help ensure air blown toward the media was clean of particulates. Further, it would have been obvious to add such a filter anywhere in the blowing path, from the fan to the air flow hole, of Yamagashi because doing so would result in the same effect of removing particulates from the air between the origin of the blowing and the media itself. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.